In a proceeding pursuant to subdivision 2 of section 1458 of the Civil Practice Act, order denying appellant’s motion to stay arbitration reversed on the law, with $10 costs and disbursements, and the motion granted, without costs. The record presents a question of law as to the interpretation of the collective bargaining agreement. It is provided in that agreement that if an employee or group of employees has a grievance concerning the interpretation or application of any provision of the agreement, and if the grievance shall not be satisfactorily settled pursuant to the grievance procedure provided therein, the matter may be referred to an arbitrator. The question which respondent proposed to arbitrate did not concern a grievance between the employer and an employee or group of employees, but involved a dispute between respondent and the employer-appellant concerning a person who had left appellant’s employ almost six months before the making of the collective bargaining agreement. The question *840of law thus presented as to the scope of the collective bargaining agreement was for the court, and not for the arbitrator to decide. (Matter of Belding Heminway Go., 295 N. Y. 541; Matter of Lipman [Haeuser Shellac Go.], 289 N. Y. 76, 80; Matter of Buxton v. Mattery, 245 N. Y. 337; Matter of Young v. Crescent Development Go., 240 N. Y. 244; Matter of Bullard V. Grace Co., 240 N. Y. 388, 395.) Lewis, P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.